This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 32,095

 5 BRIAN VIVIER,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF GUADALUPE COUNTY
 8 Matthew J. Sandoval, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Michael R. Demarco
13 McIntosh, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 KENNEDY, Judge.
 1        Brian Vivier (Defendant) appeals his convictions for criminal sexual

 2 penetration (CSP) of a child under the age of thirteen and kidnaping. We proposed

 3 to affirm in a calendar notice. Defendant responded to our notice with a memorandum

 4 in opposition. We have considered Defendant’s arguments, but are not persuaded by

 5 them. We affirm.

 6        Defendant claims that this case was a simple “he said, she said” case with no

 7 difficult matters for the jury, only a few witnesses, and no other difficulties. [MIO

 8 unnumbered 1-2]      We have held that a simple case typically requires “less

 9 investigation and tend[s] to involve primarily police officer testimony during the

10 trial,” while an intermediate case seems “to involve numerous or relatively difficult

11 criminal charges and evidentiary issues, numerous witnesses, expert testimony, and

12 scientific evidence.” State v. Laney, 2003-NMCA-144, ¶ 14, 134 N.M. 648, 81 P.3d

13 591. The jury trial in this case lasted two days and involved evidence of a safehouse

14 interview and examination of a young child, testimony from an expert witness, and

15 detailed testimony regarding the incident. This was not a simple case that primarily

16 involved officer testimony. In fact, the district court found that the case was of

17 intermediate complexity. [RP 97] We reject Defendant’s argument that the case

18 should be categorized as simple. As discussed in our calendar notice, for a case of

19 intermediate complexity, the length of delay is not considered presumptively



                                             2
 1 prejudicial unless it is fifteen months or longer. The delay in this case was less than

 2 fifteen months and, therefore, there has been no threshold showing that the delay was

 3 presumptively prejudicial. As we stated in our calendar notice, we need not inquire

 4 further into the speedy trial factors.

 5        In our notice, we proposed an additional ground for affirmance—that Defendant

 6 had not demonstrated actual prejudice. In response, Defendant claims that he suffered

 7 prejudice because “he was not a free man,” and he was required to attend counseling,

 8 report weekly to pretrial services, submit for drug screens, and pay for the ankle

 9 monitor. Defendant contends that, because of the ankle monitor and the obligations

10 of his release, he was subjected to “a form of oppressive incarceration” and was

11 anxious and concerned as a result. [MIO unnumbered 3] We disagree with

12 Defendant’s contentions. As explained in State v. Valencia, 2010-NMCA-005, 147

13 N.M. 432, 224 P.3d 659, the prejudice factor weighs in favor of a defendant only

14 when the pretrial incarceration or anxiety suffered is undue. Id. ¶ 28. Wearing an

15 ankle monitor instead of being placed in a jail cell is not considered to be oppressive

16 pretrial incarceration. Id. ¶ 29. Therefore, even if the delay would be considered

17 presumptively prejudicial in this case, Defendant did not meet his burden of

18 demonstrating prejudice.




                                              3
1       For the reasons discussed in this Opinion and in our calendar notice, we affirm

2 the district court’s determination that Defendant’s speedy trial rights were not

3 violated.

4       IT IS SO ORDERED.



5                                              _______________________________
6                                              RODERICK T. KENNEDY, Judge


7 WE CONCUR:



8 ___________________________
9 LINDA M. VANZI, Judge



10 ___________________________
11 TIMOTHY L. GARCIA, Judge




                                           4